Citation Nr: 0402102	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-11 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right shoulder shell fragment 
wound.

2.  Entitlement to a compensable disability rating for a 
shell fragment wound scar of the right forearm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by which 
the RO confirmed and continued a 30 percent disability rating 
for residuals of a right shoulder shell fragment wound.  In 
that decision, the RO also confirmed and continued a 
noncompensable disability rating for a shell fragment wound 
scar of the right forearm.  

The Board notes that the veteran indicated in both his notice 
of disagreement and his substantive appeal that the right 
upper extremity wounds have affected the nerves in his right 
hand.  Inasmuch as this issue has not been developed for the 
Board's review, and because the RO has not heretofore found 
that service-connected disability has contemplated any nerve 
damage, the question of service connection for any such nerve 
damage is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Residuals of a right shoulder shell fragment wound are 
manifested by complaints of pain, limitation in abduction and 
external rotation, moderately severe muscular atrophy 
involving both supraspinatus and infraspinatus muscles, and a 
non-tender, non-adherent triangular-shaped scar of less than 
6 square inches ,with some underlying tissue loss; the 
impairment amounts to no more than a moderately severe 
disability of the affected muscles.

2.  The veteran's shell fragment wound scar of the right 
forearm is not painful, unstable or deep, and causes no 
limitation of function.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a right shoulder shell fragment 
wound have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.55, 4.56, 4.73, Diagnostic Code 
5303 (2003).

2.  The criteria for a compensable disability rating for 
shell fragment wound scar of the right forearm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7802, 7803, 7804 and 7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 and 7805 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations will be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  38 C.F.R. 
§§ 4.1, 4.2 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  

According to the evidence of record, the veteran sustained a 
penetrating shell fragment wound of the right shoulder in 
January 1944.  Because the service medical records do not 
include any additional information regarding the nature of 
the injury or the treatment provided, the Board must rely on 
the post-service medical evidence.  Regarding the injury, the 
veteran related during a November 1954 VA examination that a 
small piece of shrapnel was removed from his right shoulder 
area through a small incision.  As for the treatment 
provided, in later examinations. VA reported a two to two and 
one-half month hospital stay for treatment after which he was 
returned to duty.  Muscle damage resulting from the injury 
was not well described until years after the injury.  On this 
point, however, the Board observes that early VA examiners 
pinpointed the muscle damage as being to the group III 
muscles.  A 1947 VA examination report found group III muscle 
damage.  A May 1970 Orthopedic evaluation report presents an 
impression of involvement of group III musculature.  The 1994 
VA examination report most clearly describes the muscle 
damage as very minor, palpable damage to the upper posterior 
deltoid and minor damage to the infraspinatus and 
supraspinatus, with no asymmetry to the shoulder insofar as 
tissue loss is concerned.  That examiner diagnosed minor 
residuals of muscle damage to groups III and IV, involving 
the upper posterior deltoid and distal supraspinatus and 
infraspinatus on the right.  The same examiner described the 
injury again in a 1996 VA examination report as a wound of 
the upper outer shoulder in the lateral right scapula, 
chiefly the supraspinatus area but also involving the 
infraspinatus and the upper deltoid.  Tissue loss was 
considered moderate in the supraspinatus and minor in the 
infraspinatus and deltoid.  

Along with the pectoralis major I (clavicular), the deltoid 
is considered a group III muscle intrinsic to the shoulder 
girdle and is evaluated under Diagnostic Code 5303.  38 
C.F.R. § 4.73 (2003).  The supraspinatus and infraspinatus 
and teres minor are considered group IV muscles and are 
evaluated under Diagnostic Code 5304.  38 C.F.R. § 4.73, Code 
5304.

A VA examination report dated in May 2002 indicates that the 
veteran has limitation of motion in flexion (forward 
elevation) and abduction in comparison with the left 
shoulder.  

(The function of the muscles in group III is to elevate and 
abduct the arm to the level of the shoulder.  38 C.F.R. 
§ 4.73, Diagnostic Code 5303.  Stabilization of the shoulder 
against injury in strong movements, holding head of humerus 
in socket, abduction, outward rotation, and inward rotation 
of arm is the function of the muscles in group IV.  38 C.F.R. 
§ 4.73, Diagnostic Code 5304.)

The RO evaluated the veteran's muscle disability under 
Diagnostic Code 5303.  Considering that flexion and abduction 
are the primary functions affected by the muscle damage, 
evaluating the veteran's disability under Diagnostic Code 
5303 is appropriate.  

The record shows that the veteran is right handed.  Under 
Diagnostic Code 5303, a 30 percent rating is warranted where 
a moderately severe injury to muscle group III is shown.  A 
40 percent rating is warranted when a severe injury is shown.  
38 C.F.R. § 4.73, Diagnostic Code 5303.  

Moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence shows hospitalization for a prolonged period 
for treatment of the wound.  The record shows consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There are indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The cardinal signs and symptoms of muscle disability for 
rating purposes are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Severe muscle disability is shown by a through-and-through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound.  There is a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile;

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where the bone is normally 
protected by muscle; (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests;

(D) Visible or measurable atrophy;

(E) Adaptive contraction of an opposing 
group of muscles;

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle;

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56(d)(4).

In addition to that evidence recited above, a separation 
examination report dated in October 1945 indicates that there 
was slight atrophy.  An August 1947 VA examination report 
describes a triangular shaped, 2 inches by 1.5 inches, 
depressed, adherent, soft, and tender scar on the right 
shoulder, with Group III muscle damage and a 3/4 inch scar from 
an operation on the right shoulder that was narrow, soft, 
non-adherent, and non tender.  In a February 1949 examination 
report, the first scar is described as overlying the 
posterior aspect of the shoulder and the second approximately 
2 inches medial to this.  In that report, the larger scar is 
described as adherent to the underlying structures, with 
slight tenderness.  

A report of a VA examination conducted in November 1954 shows 
a full range of motion in the shoulder, with no atrophy or 
impairment of circulation or sensation.  The scar was well 
healed, slightly depressed, non-tender, nonadherent, and with 
a mild amount of damage to the underlying muscle tissue.  The 
impression was right shoulder scar secondary to a shell 
fragment wound, well healed, and with mild muscle damage.  

The May 1970 report of a VA orthopedic examination showed 
complaints of increasing difficulty with the shoulder and the 
arm.  The veteran reported having no control over the arm.  
Atrophy of the right deltoid or the right arm was not 
present.  During range of motion studies the veteran 
complained of some soreness.  There was some crepitation, but 
a complete range of motion.  There was a well-healed scar in 
the posterior aspect of the right shoulder which was tender, 
with some depression in the musculature in this area.  There 
was no evident vascular injury.  A neurological examination 
revealed some numbness to pinprick over the distribution of 
the ulnar nerve.  The examiner had an impression of a gunshot 
wound of the right shoulder with involvement of group III 
musculature, and neuritis, ulnar nerve, right secondary to 
disuse of the right arm from the injury.

An April 1994 medical certificate shows complaints of 
inability to correctly use the right arm beginning six months 
earlier.  The veteran was unable to completely abduct.  The 
impression was degenerative joint disease in the right 
shoulder with a history of impingement.

In September 1994 VA examinations, a history of a shell 
fragment wound of the posterior right shoulder and a very 
tiny fragment of shrapnel lodged in the skin of the forearm 
was noted.  Tiny fragments were in the back of the neck 
described as having not penetrated the skin.  The veteran 
reported being hospitalized for three months.  He complained 
of the shoulder joint not functioning as well as it should.  
There was no wasting or atrophy.  There was a slightly 
depressed scar in the upper posterior shoulder.  A cruciate 
scar with transverse component crossing of the upper end of a 
vertical scar was noted.  The vertical scar was 1 and 1/4 
inches vertically and 1/4 inch laterally.  There was minor 
depression of this scarred area, with what on palpation 
appeared to be a very slight amount of injury to the 
posterior lateral deltoid and minor injury to the 
infraspinatus and supraspinatus of the shoulder.  Limitation 
of motion was minor with flexion limited to 140 degrees, 
external rotation to 75 degrees, and abduction to 120 
degrees.  Strength was normal except in the upper outward 
rotation there was pain after 90 degrees and crepitation.  
There was very minor palpable damage to the upper posterior 
deltoid, and minor damage to the infraspinatus and 
supraspinatus.  There was no asymmetry to the shoulders 
insofar as tissue loss is concerned.  The examiner could not 
identify any tendon or nerve damage at the scar and only very 
slight adhesions.  The diagnosis was degenerative arthritis 
in both shoulders and on the right shoulder there was 
evidence of a soft tissue and muscle injury.  The examiner 
opined that the degenerative arthritis was at least partially 
secondary to the trauma.  As noted above, the examiner also 
diagnosed minor residuals of muscle damage, groups III and 
IV, involving the upper posterior deltoid and the distal 
supraspinatus and infraspinatus on the right.  

A VA treatment record dated in September 1995 showed a 
history of progressive weakness and limitation of motion.  
Examination showed 90 degrees of forward flexion, 30 degrees 
of extension, severe limitation of external rotation and 
abduction with a positive apprehension.  Impingement syndrome 
was assessed.

An April 1996 VA examination report reflects an increased 
limitation of motion in the shoulder joint with pain on 
motion.  There was moderate to severe crepitation.  Flexion 
was measured at 120 degrees, external rotation at 40 degrees, 
and abduction at 100 degrees.  There was damage to the distal 
supraspinatus with some loss of muscle, and very minor damage 
to the infraspinatus of the deltoid.  X-rays taken several 
months earlier showed calcific deposits at the site of the 
supraspinatus distally and showed bony fragments in the 
distal end of the right clavicle and around the acromial 
process.  There was moderate tissue loss as to supraspinatus 
and minor tissue loss as to the infraspinatus deltoid.  There 
were very minor adhesions and moderate impairment of strength 
on flexion and no abduction with pain during both.  Damage to 
the tendons was noted.  The examiner diagnosed old shrapnel 
wound of the right upper middle and posterior shoulder with 
damage to the muscle group three and with calcification of 
the distal supraspinatus and chronic tendonitis at the tendon 
attachment.  The examiner also diagnosed traumatic arthritis 
of the right shoulder joint and right acromioclavicular joint 
with pain and limited mobility.  

An October 1997 VA examination report relates a complaint of 
decreased range of motion and strength, and of grinding.  The 
examination revealed a decreased external rotation and 
decreased abduction.  There was a 5 cubic centimeter muscle 
defect posteriorly.  Flexion was measured at 140 degrees, 
extension at 65 degrees, abduction at 124 degrees, external 
rotation at 45 degrees.  The examiner diagnosed probable 
chronic rotator cuff tear of the right shoulder.

A VA examination report dated in August 2000 reflects 
complaints of decreased motion in the right arm over the 
previous five years and some discomfort.  The veteran denied 
stiffness, weakness or swelling.  There was no heat, redness 
or pain on the superficial structure of the right shoulder.  
A triangular scar measuring 3 and one half by 4 centimeters, 
located approximately 5 centimeters posterior to the greater 
trochanter of the humerus was noted.  There was loss of 
underlying tissue to a maximum depth of 4 millimeters.  About 
4 centimeters superior to this scar was a 2.5-centimeter 
linear scar, which the veteran attributed to the incision 
point for removal of foreign body or shrapnel fragments.  The 
scars were nonadherent to the underlying structures and non-
tender.  Their texture was similar to that of the surrounding 
skin.  There was no localized ulceration or breakdown of the 
skin.  

The report of an MRI study conducted in March 2002 shows 
findings of a complete chronic rotator cuff tear, significant 
retraction of the supraspinatus tendon to the level of 
acromioclavicular joint, moderate to moderately severe muscle 
atrophy of the supraspinatus muscle and infraspinatus muscle, 
a torn and retracted infraspinatus tendon, subscapular intact 
with increased signal suggesting partial tear, and secondary 
osteoarthritis of the glenohumeral joint.  

A May 2002 VA examination report shows a complaint of 
inability to elevate the right shoulder enough to comb the 
veteran's hair.  The veteran complained that the arm went to 
sleep and ached.  No difficulty with muscle pain or other 
activities was noted until 5 to 10 years earlier.  The 
examination revealed a triangular shaped scar with underlying 
tissue loss, but it was non-adherent and not tender.  There 
was no evidence of muscle herniation and the examiner opined 
that the shrapnel traveled a very short distance and was 
superficial.  The range of motion was restricted to 110 
degrees of flexion, 120 degrees of abduction, and to 45 
degrees in external rotation.  The left shoulder range of 
motion was at 120 flexion, 150 abduction, and 45 in external 
rotation.  There was decreased muscle strength bilaterally.  
X-rays taken at that time showed sphere subluxation of the 
right humeral head and inferiorly projecting osteophyte of 
the distal right clavicle.  Bone resorption was noted in the 
supraspinatus attachment which suggested a chronic rotator 
cuff tear with shoulder impingement.  The diagnoses were a 
history of right shoulder shell fragment wound with injuries 
to muscle group III and chronic right rotator cuff tear, 
which was degenerative in nature and unrelated to the right 
shoulder shell fragment wound injury.

The Board finds that the residuals of the veteran's shell 
fragment wound of the right shoulder do not more nearly 
approximate the criteria for a higher (40 percent) evaluation 
under Diagnostic Code 5303.  In this regard, the initial 
injury while penetrating, was not a through-and-through 
injury, but was described as superficial and only at a 
maximum of 4 millimeters deep.  Additionally, the evidence 
does not show extensive debridement.  Rather, the evidence 
shows only that a small incision was made to remove a small 
piece of shrapnel.  Further, the evidence does not indicate a 
prolonged infection, sloughing of soft parts, or 
intermuscular binding or scarring.  

The history of the wound includes hospitalization for as long 
as 3 months, in part for treatment of the shell fragment 
wound to the shoulder, which might be considered prolonged 
hospitalization.  However, the complaints of cardinal signs 
and symptoms of muscle disability such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impaired coordination, and uncertainty of movement such as 
would suggest a severe muscle disability, have not been shown 
by the evidence.  In this regard, while the veteran has 
consistently complained of pain and difficulty elevating the 
arm, and some loss of strength has been shown in the function 
of elevating the right arm versus the left arm, there is no 
indication of other signs or symptoms.  Notably, at least the 
October 1997 VA examiner attributed the right shoulder 
elevation of the humeral head compatible with chronic rotator 
cuff tear.  Moreover, as for the loss of strength, the 
medical evidence suggests that presently this results in 
minor to moderate impairment on flexion and abduction.  

As for the objective evidence, there are no findings of 
ragged, depressed and adherent scars indicating wide damage 
to the muscle groups in the missile track.  While the May 
2002 VA examiner identified a triangular shaped scar on the 
posterior aspect of the right shoulder measuring 4 
centimeters along each of the margins, with underlying tissue 
loss, it is described as not adherent to the underlying 
structures and not tender with a texture similar to that of 
the surrounding skin.  The Board acknowledges that at the 
time of separation the entry scar was described as depressed, 
adherent, soft and tender.  However, by 1954 the scar was 
well-healed, slightly depressed, non-tender, and non-
adherent.  In 1994 there was a slightly depressed scar, and 
very slight adhesions.  In 2000 the scars were non-adherent 
and non-tender, with no localized ulceration or breakdown of 
the skin.  

Furthermore, even though the evidence shows underlying tissue 
loss to a maximum depth of 4 millimeters, there is no soft 
flabby muscles or loss of deep fascia in the wound area on 
palpation.  Similarly, abnormal swelling or hardening in 
contraction of the muscles has not been shown.  Tests of 
strength, endurance, or coordinated movements compared with 
the muscles of the uninjured side do not indicate severe 
impairment of function.  There is also no showing of the 
following:  scattered foreign bodies on x-ray; scar adhesion 
to a long bone or scapula; diminished excitability; adaptive 
contraction of an opposing group of muscles; atrophy of 
muscle groups not in the track of the missile; or induration 
or atrophy of entire muscle following simple piercing.  The 
Board acknowledges that atrophy of the supraspinatus and 
infraspinatus muscles were noted on MRI.  However, 
considering that this atrophy was described as moderate to 
moderately severe, this would not support a finding of severe 
muscle disability.  Therefore, the Board concludes that the 
veteran's right shoulder shell fragment wound disability does 
not meet the criteria for a rating in excessive of 30 percent 
under Diagnostic Code 5303.  

As for damage to Muscle Group IV, the Board notes that the 
record suggests no more than slight or mild impairment has 
resulted.  More often than not, when the veteran was 
examined, no impairment to Muscle Group IV was noted, and 
even when it was noted, such as in September 1994, it was 
found to cause no more than minor impairment.  This sort of 
disability warrants no more than a zero percent rating under 
Diagnostic Code 5304, and does not allow for elevation of the 
30 percent rating for damage to Muscle Group III under 
38 C.F.R. § 4.55 (2003).  38 C.F.R. § 4.118.  

Limitation of motion of the arm warrants a 40 percent rating 
if the degree of impairment is such that motion is only 
performed to 25 degrees from the side; a 30 percent rating is 
warranted for motion limited midway between the side and 
shoulder level.  38 C.F.R. § 4.71a (Diagnostic Code 5201).  
While the veteran has limitation of motion, this functional 
impairment is already contemplated by the 30 percent rating 
under Diagnostic Code 5303, see 38 C.F.R. § 4.56 (2003), and 
is not so severe as to warrant the 40 percent rating such 
that the Board could grant an increased rating.  (Because the 
functional impairment is contemplated by the 30 percent 
rating under Diagnostic Code 5303, a separate rating may not 
be assigned for limitation of motion.  38 C.F.R. § 4.14 
(2003).)  It should also be noted that degenerative joint 
disease is ratable based on limitation of motion such as 
experienced by the veteran, but for the reasons stated above, 
a separate rating is not warranted.  38 C.F.R. § 4.14 (2003).  
The pain caused by such disability is specifically 
contemplated by Diagnostic Code 5303, see 38 C.F.R. § 4.56, 
and has not been shown to be so significant in terms of 
functional losses caused thereby as to warrant a 40 percent 
rating under Diagnostic Code 5201.  This is so because the 
limitation of motion caused by the veteran's disability, even 
when pain is considered, does not even come close to 
approximating the loss of motion required for the 40 percent 
rating.  

The Board has also considered whether a separate evaluation 
for the veteran's scars of the right shoulder is warranted 
and finds that it is not.  Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  A separate evaluation can be awarded where none 
of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id  However, a separate evaluation in this 
case would not result in a higher evaluation given that a 
compensable rating under 38 C.F.R. § 4.118 (2003) for scars 
other than on the head, face or neck, that are associated 
with underlying soft tissue damage must be more than 6 square 
inches in area.  If superficial, the scar must cause 
limitation of motion or be painful or unstable.  The 
veteran's wound scar was described as being no more than 
about two  to three inches by about 11/2 inch in size, stable, 
non-tender and non-adherent.  The surgical scar is smaller 
and likewise without symptom or functional impairment.  
Therefore, the Board finds that the evidence does not support 
a separate evaluation for scarring.  This is so even if the 
old rating criteria for scarring is applied.  38 C.F.R. 
§ 4.118 (2002).  There is no current showing of tenderness 
and pain, ulceration, poor nourishment, or limitation of 
function beyond that already contemplated by the 30 percent 
rating for limitation of shoulder function.  Id.  

Further, the evidence does not reflect that the veteran's 
shell fragment wound of the right shoulder has caused marked 
interference with employment (i.e., beyond that already 
contemplated under the schedular criteria in the currently 
assigned 30 percent rating), or necessitated any recent 
period of hospitalization, such that consideration of an 
extra-schedular rating is warranted.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).  

Shell Fragment Wound Scar of the Forearm

A noncompensable disability rating has been assigned to the 
veteran's shell fragment wound scar of the right forearm 
under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2003).  
Thereunder, scars are rated based on limitation of the 
function of the affected part.  

Effective August 30, 2002 the rating criteria for scars have 
been revised.  67 Fed. Reg. 49,590-599 (July 31, 2002).  The 
veteran was notified of this change in the regulation in the 
April 2003 statement of the case.  The revisions provide that 
a 10 percent evaluation is provided for unstable, superficial 
scars or scars that are superficial and painful on 
examination.  Diagnostic Codes 7803, 7804, 38 C.F.R. 4.118 
(2003).  The newly revised Codes also provide a 10 percent 
evaluation for scars other than those found on the head, 
face, or neck, that are deep or that cause limited motion and 
exceed an area of 6 square inches.  Diagnostic Code 7801.  

Diagnostic Code 5206 provides for a 10 percent evaluation 
where limitation of flexion in the forearm is at 100 degrees 
and a 20 percent evaluation where flexion is limited to 90 
degrees.  38 C.F.R. § 4.71a (2003).  Under Diagnostic Code 
5207, a 10 percent evaluation is warranted where extension is 
limited to 45 degrees, and a 20 percent evaluation is 
warranted where the extension is limited to 60 degrees.  
(2003).  Under Diagnostic Code 5213 a compensable evaluation 
for limitation of motion in supination requires limitation to 
30 degrees or less.  In pronation there must be motion lost 
beyond the last quarter of the arc, the hand does not 
approach full pronation.

The VA examination report dated in May 2002 showed small 1 to 
1.5 centimeter long scars on the dorsal surface of the 
forearm.  Similar scars were also noted on the left forearm. 
The scars on the right forearm were of normal texture, 
nontender and nonadherent to underlying structures.  There 
was no underlying tissue loss, or evidence of ulceration, or 
breakdown in the skin.  The scars were visible, because they 
were considerably lighter in color than the areas of the 
surrounding skin.  Tenderness was noted along the common 
extensor tendon in the dorsum of the right forearm with 
increased discomfort on resisted wrist extension and ulnar 
deviation.  The veteran was capable of forearm supination of 
0 to 70 degrees on the right and pronation of 0 to 90 
degrees.  The veteran's elbow was capable of full range of 
motion from 0 to 140 degrees bilaterally.  The examiner 
diagnosed a history of shell fragment wounds of the right 
forearm with no complications or sequelae, right carpal 
tunnel syndrome status post release, and extensor 
tenosynovitis of the right forearm unrelated to the shell 
fragment wound of the right forearm.

Given that the scars are superficial, stable, non-tender and 
not painful, with no compensable limitation of motion 
resulting therefrom, the disability does not more nearly 
approximate the criteria for a compensable evaluation under 
either version of the rating criteria.  Indeed, the examiner 
has specifically opined that there are no complications or 
sequelae resulting from the forearm scarring.  Without some 
disabling manifestation contemplated by the rating criteria, 
a compensable rating is not warranted.  The preponderance of 
the evidence is against the claim for a compensable rating.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) as amended by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003), and VA's implementing regulations that.  
See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The VCAA, among other things, modified VA's 
duties to notify and assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter dated in 
April 2002 of the evidence needed to substantiate his claims 
for increased ratings.  This letter described the obligations 
of VA and the veteran with respect to providing additional 
evidence and asked the veteran to provide VA with any 
additional information or evidence regarding the claims.  
This satisfies the duty on the part of VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter was provided prior to the initial rating decision.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In summary, the Board finds that no additional notice 
is required under the provisions of 38 U.S.C.A. § 5103 and 
newly promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, the Board is not aware of any additional outstanding 
evidence to be obtained, either by VA or the veteran that 
would assist the veteran in substantiating his claims.  The 
Board is cognizant that there is a page missing from the 
August 2000 VA examination report.  However, since the 
history of the injury and the cardinal signs and symptoms are 
well documented in the claims file, and considering that a 
more recent VA examination in May 2002 establishes the 
present severity of the disability, additional development to 
recover the missing page is unlikely to yield any additional 
pertinent evidence.  Taken together, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional relevant evidence.  


ORDER

A rating in excess of 30 percent for residuals of a shell 
fragment wound of the right shoulder is denied.

A compensable rating for a right forearm scar is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



